DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending and have been examined.
Priority
This application 16/215,171 (PGPUB: US2019/0107539) was filed 12/10/2018. This application is a DIVISIONAL of Application 14/700,939 filed 04/30/2015 and now US Patent 10,156,568.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2018 has been considered by the Examiner
Specification
The use of the terms Alexa FlourTM and HilyteTM, which are trade names or marks used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 12 recite the step of “separating particles...from the sample-antibody mixture using [an assay/the second] nanopillar array", which is considered vague and indefinite. It is unclear how the nanopillar array is intended to be used to separate particles from a mixture.  It is unclear if the nanopillars are intended to be arranged in a particular fashion to cause the separation or if the nanopillars comprise a particular surface coating that provides for affinity based separation of the particles.
Claims 1 and 12 recite the step of “removing particles from the sample-antibody mixture", which is considered vague and indefinite. It is unclear how the nanopillar array is intended to be used to remove particles from the mixture.  It is unclear if the nanopillars are intended to be arranged in a particular fashion to cause the separation or if the nanopillars comprise a particular surface coating that provides for affinity based separation of the particles.
	Claims 2-11 and 13-20 are indefinite for depending from and failing to remedy the deficiencies of claims 1 and 17, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 2007/0196820 A1; IDS) in view of Chen et al. (US 2014/0030788 A1; IDS) and Soderlund et al. (US 2009/0269767 A1; IDS).
	With respect to claims 1, 6-7, 10-12, 17 and 20 KAPUR discloses devices and methods for detection of an analyte (e.g., virus; paragraphs [6-7, 19, 117, 196, 197]), comprising the steps of:
Providing a virus detection chip having: a capillary opening (i.e. a microfluidic inlet channel; para. [18, 239]); a mixing reservoir connected to the capillary opening (para. [165, 176]); a first array of obstacles (Stage 1) connected to the mixing reservoir; a second array of obstacles (Stage 2) connected to the first nanopillar array (Figures 7, 11-21, 31, 35-41 and corresponding description); and a fluorimeter for detecting the fluorescence of sample comprising labeled enriched analytes (para. [220]);
Contacting a fluid sample with an antibody that binds to viruses (para. [95, 128, 221, 222, 230, 335]) in the mixing reservoir within the device to form a sample-antibody mixture, wherein the antibody is labeled with a fluorescent tag;
Removing particles from the sample-antibody mixture using the first array of obstacles (Id.
Separating particles including any antibody-virus complexes from the sample-antibody mixture using the second array of obstacles; and
Detecting the antibody-virus complexes in the particles using the fluorimeter.
KAPUR fails to teach that the array of obstacles are nanopillars and that the detector is a component of the virus detection chip device accessed by a conduit to the side of the nanopillar arrays.
CHEN discloses a device comprising arrays of obstacles (e.g., nanostructures) disposed within a microfluidic channel (para. [8]).  The obstacles can isolate, enrich, capture, separate, and/or analyze the biological particles from other particles or from the fluid sample in which the biological particles are suspended or dispersed by either mechanically capturing the particles or chemically binding the particles or both (Id.). In viral monitoring, for example, the posts can be functionalized with anti-CD3 to capture T cells, while a downstream block barrier can be functionalized with antibodies against viral particle surfaces to capture viruses (para. [213]). The nanostructures may be spaced about less than 1 nanometer to about 1 micron apart (para. [132]). The nanostructures are grouped together to form the obstacles and establish the nanoscale inter-structure spacing that permits certain materials and/or particles to permeate into and/or through the network of void spaces within the permeable obstacles.
Therefore, it would have been prima facie obvious, for one of ordinary skill in the art, at the time the invention was made, to modify the device of KAPUR such that the obstacles are comprised of nanostructures in order to increase analyte capture efficiency, as taught by CHEN (para. [19, 20, 33]).  One of ordinary skill in the art would have a reasonable expectation of success in performing such a modification since both KAPUR and CHEN are drawn to microfluidic devices comprising obstacles for interaction with analytes in a fluid sample.

Therefore, it would have been prima facie obvious, for one of ordinary skill in the art, at the time the invention was made, to modify the device of KAPUR such that the fluorimeter is integrated into the chip, as taught by SODERLUND, as a mere alternative and functionally equivalent device configuration and since the same expected detection of analytes would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired device orientation. One of ordinary skill in the art would have a reasonable expectation of success in performing such a modification since both KAPUR and SODERLUND are drawn to microfluidic devices for assaying fluid samples and SODERLUND discloses that optical detectors may be external to a microfluidic chip or integrated into said chip.
With respect to claims 2 and 13, KAPUR discloses the sample as being water or blood (para. [16]).
With respect to claims 3 and 14, KAPUR discloses the label as being quantum dots or Alexa Fluor dyes coupled to the antibodies (para. [128, 220, 222]).

It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Applicant has not disclosed that the specific limitations recited in instant claims 4, 6, 19, and 20 are for any particular purpose or solve any stated problem, and the prior art teaches that nanostructures may be spaced about 1 nm to 1 micron apart, depending on the analyte being captured or depleted; and that the device may be used to isolate particles of two different sizes (e.g., a cell and a virus).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of 
With respect to claims 8-9 and 18-19, KAPUR in view of CHEN and SODERLUND fail to explicitly disclose the volume of sample collected for analysis. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Applicant has not disclosed that the specific limitations recited in instant claims 8-9 and 18-19 are for any particular purpose or solve any stated problem, and the prior art teaches that the amount of sample that can be analyzed in a device is based on the device dimensions and configuration.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures know in the microfluidic art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/REBECCA M GIERE/Primary Examiner, Art Unit 1641